Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/29/2021 for application number 16/593,403. Claims 1-20 are pending.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Bauer et al. US 20200125858 A1; hereinafter “Bauer”) 
Acharya et al. (US 20190268420 A1; hereinafter “Acharya
Ben-Chen et al. (US 20180041614 A1; hereinafter “Ben-Chen”)
Aldana et al. (US 20200120458 A1; hereinafter “Aldana”) 
Yamamoto et al. (US 20180287815 A1; hereinafter “Yamamoto”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“allocating a plurality of communications devices of a wired communications network to a plurality of clusters such that no more than one communications device in the 
assigning a plurality of addresses to the clusters, wherein each communications device within one of the clusters has an identical address”
In contrast, the closest prior art, Bauer discloses a method of communications, the method comprising: allocating a plurality of communications devices of a wired communications network to a plurality of clusters such that two or more devices may be connected to the cluster head using two or more physical layers or protocols ([0104]; [0149] and Fig. 7; Claim 17); and conducting communications between communications devices in different clusters via cluster heads ([0084]). But, as argued persuasively by the applicant, no more than one communications device in the plurality of communication devices configured to use a particular communications protocol is allocated to a particular cluster in the plurality of clusters.
Acharya discloses a method of communications, the method comprising: allocating a plurality of communications devices of a wired communications network to a plurality of clusters; assigning a plurality of addresses to the clusters, wherein each communications device within one of the clusters has an identical address ([0155] and Fig. 1; [0284] and Fig. 13A); and conducting communications between the communications devices based on the addresses assigned to the clusters, wherein a header of a packet comprises an address of a destination cluster within a communications network ([0155] and Fig. 1; [0246]). But, as argued 
Ben-Chen discloses conducting communications between the communications devices in different clusters based on the IP addresses assigned to the clusters in the L3 packet header and the protocol for the destination device indicated in the L2 packet header ([0055], [0065] and Figs. 4 and 6). But Ben-Chen is also silent about no more than one communications device in the plurality of communication devices allocated to a particular cluster are configured to use a particular L2 communications protocol.
Thus Bauer, Acharya, and Ben-Chen fail to disclose the claimed features. Other prior art of record documents also do not disclose these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 15 mutatis mutandis.  Accordingly, claims 1-12 and 15-20 are allowed.

Regarding claim 13, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“at a first port of the ports, receive a packet, wherein a header of the packet comprises an address of a destination cluster within a communications network and a communications protocol according to which a destination communications device in the destination cluster communicates; and 
based on the communications protocol and a port-to-protocol lookup table, transmit the packet or a payload within the packet from the first port to a second port of the ports to which the destination communications device is connected.”
In contrast, the closest prior art, Bauer discloses a communications device (Fig. 7: PDC) comprising: a plurality of ports ([0136], [0137], [0139], and Fig. 7); and at least one communications unit ([0138] and Fig. 7: sensors) configured to: at a first port of the ports, receive a packet; and transmit the packet or a payload within the packet from the first port to a second port of the ports to which the destination communications device is connected ([0084], [0137] and Fig. 7: camera coupled to a port). But as argued persuasively by the applicant, “Bauer does not show that the header includes the communications protocol”, and “because Bauer discloses that a camera can be coupled with the camera port, etc., it does not indicate that it discloses transmit [the packet] based on the communications protocol and a port-to-protocol lookup table. The transmission [as claimed] is based on two things, communication protocol and port-to-protocol lookup and not based on the type of a device”.
Acharya discloses a method of conducting communications between the communications devices based on the addresses assigned to the clusters, wherein a header of a packet comprises an address of a destination cluster within a communications network ([0155] and Fig. 1; [0246] and Fig. 10.). Furthermore, Ben-Chen discloses conducting communications between the communications devices based on the IP addresses assigned to the clusters in the L3 packet header and the protocol for the destination device indicated in the L2 packet header ([0055]; [0027]). But Acharya and Ben-Chen also fail to disclose transmission based on the communications protocol included in the header and a port-to-protocol lookup table.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 13 is allowable over the prior art of record. Accordingly, claims 13-14 are allowed.

Conclusion
                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471